IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT
                                      _______________

                                        m 01-10859
                                      Summary Calendar
                                      _______________



                        METROPOLITAN LIFE INSURANCE CO.,

                                                           Plaintiff,

                                           VERSUS

                               RICHARD E. COUCH, SR.,

                                                           Defendant-Appellant,

                                            VERSUS

                       CHAD J. BURGESS AND KYLI A. COUCH,

                                                           Defendants-Appellees.


                              _________________________

                       Appeal from the United States District Court
                           for the Northern District of Texas
                            _________________________


                                     January 31, 2002

Before JONES, SMITH, and                           PER CURIAM:*
  EMILIO M. GARZA, Circuit Judges.

                                                           *
                                                             Pursuant to 5TH CIR. R. 47.5, the court has
                                                   determined that this opinion should not be published
                                                   and is not precedent except under the limited
                                                   circumstances set forth in 5TH CIR. R. 47.5.4.
                        I.                                                    IV.
   Richard Couch killed his wife in November               Couch contends he cannot be deprived of
1997 and pleaded guilty of involuntary                  his right to collect on the policy because he
manslaughter. In October 2000, Metropolitan             was not convicted of intentional homicide.
Life Insurance Company (“Metropolitan”)                 Under Texas law, a life insurance beneficiary
sued in interpleader to clarify its obligation to       forfeits his rights only if he is a principal or
pay benefits because of Martha’s death.                 accomplice in willfully bringing about the
Martha’s children, Kyli Couch and Chad                  death of the insured. TEX. INS. CODE ANN.
Burgess, claimed that under Texas law, they             art. 21.23 (Vernon Supp. 2001). Couch was
were entitled to Richard’s share because he             convicted only of involuntary manslaughter.
had forfeited it by killing Martha.
                                                           This, however, is not ground for reversal.
   The district court granted summary                   “[I]t is settled law” in Texas “that the
judgment in favor of the children, and Richard          judgment in the criminal case [is] not binding
appeals pro se. Finding no error, we affirm.            upon the court in the civil proceeding.”
                                                        Bounds v. Caudle, 560 S.W.2d 925, 928 (Tex.
                     II.                                1977).     This principle is “particularly
    We review a summary judgment de novo                applicable here where the conviction was
under the same standard applied by the district         based upon plea bargaining.” Id.
court. King v. Ames, 179 F.3d 370, 373 (5th
Cir. 1999). The record is reviewed in the light                               V.
most favorable to the nonmoving party, and                 Couch argues that the district court
the movant is required to “demonstrate that             improperly admitted five affidavits submitted
there are no genuine issues of material fact.”          by the children because they were not “sworn
Id.                                                     statements” admissible under FED. R. CIV. P.
                                                        56. To the contrary, all five were sworn to be
                      III.                              “true and correct” before a notary public and
    Couch argues that the claim is prescribed,          are proper summary judgment evidence under
because in Texas, a wrongful death action               FED. R. CIV. P. 56(e). Cf. Nissho-Iwai Am.
must be filed within two years after accrual.           Corp. v. Kline, 845 F.2d 1300, 1305-06 (5th
TEX. CIV. PRAC. & REM. CODE ANN.                        Cir. 1988) (finding that a notarized affidavit
§ 16.0003(b) (Vernon 1986). This is not a               was not admissible as summary judgment evi-
wrongful death claim, however, but a dispute            dence under rule 56(e), but only because it
over contractual entitlements to insurance pay-         was “neither sworn nor its contents stated to
ments. In Texas, “a breach of contract claim            be true and correct nor stated under penalty of
is governed by a four-year limitation period.”          perjury”).
Kan. Reinsurance Co. v. Congressional Mort.
Corp., 20 F.3d 1362, 1369 (5th Cir. 1994)                  The summary judgment is AFFIRMED. All
(citing TEX. CIV. PRAC. & REM. CODE ANN. §              pending motions are DENIED.
16.0004 (Vernon 1986)). Thus, there is no
doubt that the claims were timely filed,
because Metropolitan initiated this litigation
well within the allotted four-year period.


                                                    2